                                 Case 19-12256                 Doc 1         Filed 10/21/19           Page 1 of 23


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                           District of Delaware
                                       (State)                                                                                    ☐ Check if this is an
Case number (if known):                                      Chapter    11                                                            amended filing



     Official Form 201
     Voluntary Petition for Non-Individuals Filing for
     Bankruptcy                                                                                                                                     04/19
     If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
     case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
     available.




1.   Debtor’s Name                               Destination Maternity Corporation


                                      Cave Springs, Inc.; A Pea in the Pod, Inc.; Motherhood Maternity, Inc.;
2. All other names debtor used        Motherhood Maternity Shops, Inc.; Mothers Work, Inc.; Page Boy Co.; 21 Episode USA, Inc.
   in the last 8 years




3. Debtor’s federal Employer
   Identification Number (EIN)        XX-XXXXXXX


4. Debtor’s address                    Principal place of business                                    Mailing address, if different from principal place
                                                                                                      of business
                                          232 Strawbridge Drive
                                          Number           Street                                     Number         Street


                                                                                                      P.O. Box
                                          Moorestown,                  New Jersey 08057
                                          City                            State     Zip Code          City                         State     Zip Code

                                                                                                      Location of principal assets, if different from
                                          Burlington                                                  principal place of business


                                          County                                                      Number         Street




                                                                                                      City                         State     Zip Code




5. Debtor’s website (URL)                 www.destinationmaternity.com

6.   Type of debtor                    ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                       ☐ Partnership (excluding LLP)

                                       ☐ Other. Specify:



     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 1
                                   Case 19-12256                 Doc 1      Filed 10/21/19             Page 2 of 23
Debtor            Destination Maternity Corporation                                    Case number (if known)
           Name



                                            A. Check One:
7.   Describe debtor’s business
                                            ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                            ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                            ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                            ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                            ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                            ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                            ☒ None of the above

                                            B. Check all that apply:
                                            ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                            ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                            ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                            4481

8. Under which chapter of the               Check One:
   Bankruptcy Code is the
   debtor filing?                           ☐ Chapter 7

                                            ☐ Chapter 9

                                            ☒ Chapter 11. Check all that apply:

                                                                 ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                   insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                   4/01/22 and every 3 years after that).
                                                                 ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                   debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                   of operations, cash-flow statement, and federal income tax return, or if all of these
                                                                   documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 ☐ A plan is being filed with this petition.

                                                                 ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                   creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                 ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                   Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                   Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                   Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                 ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                   12b-2.
                                            ☐ Chapter 12

9. Were prior bankruptcy cases         ☒ No
   filed by or against the debtor      ☐ Yes.         District                          When                        Case number
   within the last 8 years?                                                                       MM/DD/YYYY
     If more than 2 cases, attach a                   District                          When                        Case number
     separate list.                                                                               MM/DD/YYYY

10. Are any bankruptcy cases            ☐ No
    pending or being filed by a         ☒ Yes.                                                                      Relationship    Affiliate
                                                      Debtor      See Rider 1
    business partner or an
    affiliate of the debtor?                          District    District of Delaware                              When
     List all cases. If more than 1,                                                                                                10/21/2019
     attach a separate list.                          Case number, if known _______________________                                 MM / DD / YYYY



     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2
                                 Case 19-12256                 Doc 1       Filed 10/21/19           Page 3 of 23
Debtor           Destination Maternity Corporation                                  Case number (if known)
          Name



11. Why is the case filed in this      Check all that apply:
    district?
                                       ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        ☒ No
    possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                 ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                      safety.
                                                      What is the hazard?

                                                 ☐    It needs to be physically secured or protected from the weather.

                                                 ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                      (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or
                                                      other options).
                                                 ☐    Other


                                                 Where is the property?
                                                                                     Number          Street



                                                                                     City                                  State       Zip Code



                                                 Is the property insured?
                                                 ☐ No

                                                 ☐ Yes.     Insurance agency

                                                            Contact name
                                                            Phone




                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds
                                      ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ☐     1-49                       ☐     1,000-5,000                        ☐    25,001-50,000
    creditors (on a                   ☐     50-99                      ☐     5,001-10,000                       ☐    50,001-100,000
    consolidated basis)               ☐     100-199                    ☒     10,001-25,000                      ☐    More than 100,000
                                      ☐     200-999



15. Estimated assets (on a            ☐     $0-$50,000                 ☐     $1,000,001-$10 million              ☐   $500,000,001-$1 billion
    consolidated basis)               ☐     $50,001-$100,000           ☐     $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
                                      ☐     $100,001-$500,000          ☐     $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                      ☐     $500,001-$1 million        ☒     $100,000,001-$500 million           ☐   More than $50 billion




   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                                Case 19-12256               Doc 1        Filed 10/21/19             Page 4 of 23
Debtor           Destination Maternity Corporation                                 Case number (if known)
          Name



16. Estimated liabilities (on        ☐     $0-$50,000                  ☐    $1,000,001-$10 million                   ☐    $500,000,001-$1 billion
    a consolidated basis)            ☐     $50,001-$100,000            ☐    $10,000,001-$50 million                  ☐    $1,000,000,001-$10 billion
                                     ☐     $100,001-$500,000           ☐    $50,000,001-$100 million                 ☐    $10,000,000,001-$50 billion
                                     ☐     $500,001-$1 million         ☒    $100,000,001-$500 million                ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of       The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of       petition.
    debtor
                                       I have been authorized to file this petition on behalf of the debtor.
                                       I have examined the information in this petition and have a reasonable belief that the information is true and
                                       correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                       Executed on            10/21/2019
                                                            MM/ DD / YYYY


                                            /s/ Dave Helkey                                                 Dave Helkey
                                            Signature of authorized representative of debtor                Printed name

                                            Title    Chief Financial Officer




18. Signature of attorney                   /s/ Adam G. Landis                                                Date         10/21/2019
                                            Signature of attorney for debtor                                             MM/ DD/YYYY



                                            Adam G. Landis
                                            Printed name
                                            Landis Rath & Cobb LLP
                                            Firm name
                                            919 North Market Street, Suite 1800
                                            Number                 Street
                                            Wilmington                                                          Delaware                19801-6108
                                            City                                                                 State                  ZIP Code
                                            (302) 467-4400                                                       landis@lrclaw.com
                                            Contact phone                                                             Email address
                                            DE 3407                                              Delaware
                                            Bar number                                          State




   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 4
                       Case 19-12256             Doc 1       Filed 10/21/19            Page 5 of 23




Official Form 201A (12/15)

[If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and
Exchange Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
and is requesting relief under chapter 11 of the Bankruptcy Code, this Exhibit “A” shall be
completed and attached to the petition.]

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                        )
    In re:                                                              )       Chapter 11
                                                                        )
    DESTINATION MATERNITY                                               )       Case No. 19-[#####] (__)
    CORPORATION,1                                                       )
                                                                        )
                                        Debtor.                         )       Tax ID. No. 13-30445573
                                                                        )

                     Attachment to Voluntary Petition for Non-Individuals Filing for
                                    Bankruptcy under Chapter 11

   1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange
Act of 1934, the SEC file number is 0-21196

   2. The following financial data is the latest available information and refers to the debtor’s
condition on ____October 5, 2019____.

      a. Total assets                                                                    $260,198,448

      b. Total debts (including debts listed in 2.c., below)                             $244,035,457

      c. Debt securities held by more than 500 holders

                                                                                                              Approximate
                                                                                                              number of
                                                                                                              holders:
secured ☐ unsecured ☐ subordinated ☐ $ ______________________                                                 ____________
secured ☐ unsecured ☐ subordinated ☐ $ ______________________                                                 ____________
secured ☐ unsecured ☐ subordinated ☐ $ ______________________                                                 ____________

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, are: Destination Maternity Corporation (5573); DM Urban Renewal, LLC (N/A);
      and Mothers Work Canada, Inc. (4780). The location of the Debtors’ principal place of business is
      232 Strawbridge Drive, Moorestown, New Jersey 08057.



Official Form 201A      Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11   page 5
                      Case 19-12256             Doc 1       Filed 10/21/19            Page 6 of 23



secured ☐ unsecured ☐ subordinated ☐ $ ______________________                                                ____________
secured ☐ unsecured ☐ subordinated ☐ $ ______________________                                                ____________

      d. Number of shares of preferred stock                                                                 0
      e. Number of shares common stock                                                                       14,225,183

Comments, if any: ____________________________________________________________
___________________________________________________________________________
___________________________________________________________________________

         3. Brief description of debtor’s business: The Debtors are a Moorestown, New Jersey-
      based maternity apparel retailer.
___________________________________________________________________________

             4. List the names of any person who directly or indirectly owns, controls, or holds,
          with power to vote, 5% or more of the voting securities of debtor:

                                                                                                           Percentage of
             Equity Holders                               Address of Equity Holder
                                                                                                           Equity Held[1]
                                               9B, Boulevard Du Prince Henri
  Yeled Invest S.A.                                                                                              13.4%
                                               Luxembourg N4 L-1724
                                               150 S. Fifth Street
  Disciplined Growth Investors, Inc.                                                                                 8.9%
                                               Minneapolis, Minnesota 55402
                                               347 Lukes Wood Road
  Nathan G. Miller                                                                                                   6.6%
                                               New Canaan, Connecticut 06840
                                               745 Fifth Avenue
  Royce and Associates, LP                                                                                           5.4%
                                               New York, New York 10151
                                               800 Third Avenue
  Renaissance Technologies LLC                                                                                       5.1%
                                               New York, New York 10022




[1]    All amounts reflected herein represent percentage of common stock held. Destination Maternity Corporation
      does not currently have any other classes of stock outstanding.




Official Form 201A     Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11          page 6
                                Case 19-12256          Doc 1     Filed 10/21/19   Page 7 of 23


    Fill in this information to identify the case:


    United States Bankruptcy Court for the:
                           District of Delaware
                                             (State)                                             ☐ Check if this is an
    Case number (if                                                                                  amended filing
    known):                                            Chapter   11


                                            Rider 1
             Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

       On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition
in the United States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11
of the United States Code. The Debtors have moved for joint administration of these cases under the
case number assigned to this chapter 11 case of Debtor Destination Maternity Corporation.

          DM Urban Renewal, LLC
          Mothers Work Canada, Inc.
                                              Case 19-12256                  Doc 1         Filed 10/21/19               Page 8 of 23


        Fill in this information to identify the case:

        Debtor Name: Destination Maternity Corporation, et al.

        United States Bankruptcy Court for the: District of Delaware                                                                    Check if this is an amended filing

        Case number (if known): __________________________
Fill in this information to identify the case:



    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders1                                                             12/15

    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
    debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
    include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
    among the holders of the 30 largest unsecured claims.

     Name of creditor and                    Name, telephone number                    Nature of              Indicate if        Amount of claim
     complete mailing address,               and email address of                      claim                   claim is          If the claim is fully unsecured, fill in only
                                                                                       (for example,                             unsecured claim amount. If claim is
     including zip code                      creditor contact                                                contingent,
                                                                                       trade debts,                              partially secured, fill in total claim amount
                                                                                                            unliquidated,
                                                                                       bank loans,                               and deduction for value of collateral or
                                                                                                             or disputed
                                                                                       professional                              setoff to calculate unsecured claim.
                                                                                       services, and
                                                                                                                                 Total               Deduction            Unsecured
                                                                                       government
                                                                                                                                 claim, if           for value of         claim
                                                                                       contracts)
                                                                                                                                 partially           collateral or
                                                                                                                                 secured             setoff

    Pan Pacific Co.
                                            Pan Pacific Co.
    Attn: General Counsel
                                            Attn: General Counsel
    12, Digital-ro 31-gil
1                                           PHONE: (822) 3494-9240                           Trade                                                                         $3,827,090.27
    Guro-gu
                                            FAX: (822) 830-1011
    Guro-dong 197-21
                                            EMAIL: simonchong@pti-pacific.com
    South Korea




                                            United States Customs and Border
    United States Customs and Border
                                            Protection
    Protection
                                            Attn: Mark A. Morgan                          Customs and
2   Attn: Mark A. Morgan                                                                                            U                                                       Unliquidated
                                            PHONE: (202) 344-1040                            Duties
    1300 Pennsylvania Ave. NW
                                            FAX:
    Washington, DC 20229
                                            EMAIL: hqiprbranch@dhs.gov


    INT S.A.
    Attn: General Counsel
                                            INT S.A.
    Edificio Tikal Futura, Torre Luna
                                            Attn: General Counsel
    Nivel
3                                           PHONE: (502) 2200-2500                           Trade                                                                         $1,490,150.28
    17 Calzeda Roosevelt 22-43, Zona
                                            FAX: (502) 2440-3879
    11
                                            EMAIL: dykim@intsa.net
    Guatemala City
    Guatemala C.A.




1
   On a consolidated basis. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with respect to all or any portion of the claims
listed below. Moreover, nothing herein shall affect any Debtor’s right to challenge the amount or characterization of any claim at a later date.




Official Form 204                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                  page 1
                                            Case 19-12256                Doc 1      Filed 10/21/19        Page 9 of 23
Debtor Destination Maternity, et al.                                                                      Case number (if known) ____________
                 Name

    Name of creditor and                   Name, telephone number                Nature of          Indicate if   Amount of claim
    complete mailing address,              and email address of                  claim               claim is     If the claim is fully unsecured, fill in only
                                                                                 (for example,                    unsecured claim amount. If claim is
    including zip code                     creditor contact                                        contingent,
                                                                                 trade debts,                     partially secured, fill in total claim amount
                                                                                                  unliquidated,
                                                                                 bank loans,                      and deduction for value of collateral or
                                                                                                   or disputed
                                                                                 professional                     setoff to calculate unsecured claim.
                                                                                 services, and
                                                                                                                  Total            Deduction        Unsecured
                                                                                 government
                                                                                                                  claim, if        for value of     claim
                                                                                 contracts)
                                                                                                                  partially        collateral or
                                                                                                                  secured          setoff
    Wiseknit Factory
    Attn: General Counsel                  Wiseknit Factory
    7/F., Kwong Loong Tai Industrial       Attn: General Counsel
4   Building                               PHONE: (852) 2785-0068                     Trade                                                          $1,132,813.79
    1016-1018 Tai Nam Street West          FAX: (852) 2785-0009
    Lai Chi Kok                            EMAIL: victor@wiseknit.com
    Hong Kong


    Shanghai Silk Group Co, Ltd. (Hood)
                                           Shanghai Silk Group Co, Ltd. (Hood)
    Attn: General Counsel
                                           Attn: General Counsel
    Room 302
5                                          PHONE: (862) 1.6466.2288                   Trade                                                          $1,124,844.88
    283 Wu Xing Road
                                           FAX: (860) 21.6415.7516
    Shanghai 200030
                                           EMAIL: joeylou@shsilk.com.cn
    China


    United Parcel Service
                                           United Parcel Service
    Attn: General Counsel
                                           Attn: General Counsel
    Hogye-dong, Dongan-gu
6                                          PHONE: 1588-6886                           Trade                                                          $1,058,560.52
    Anyang-si
                                           FAX: 02-2022-1150
    Gyeonggi-do 14117 555-15
                                           EMAIL:
    South Korea

    Doolim Corporation/Doolim Binh
    Chanh Factory                          Doolim Corporation/Doolim Binh
    Attn: General Counsel                  Chanh Factory
    Doolim Building, 47, Seong Nae-ro 6-   Attn: General Counsel
7                                                                                     Trade                                                           $975,164.28
    gil                                    PHONE: (822) 2224-2000
    Kang Dong-gu                           FAX: (822) 478.8634
    Seoul                                  EMAIL: danhuh@doolim.com
    South Korea


                                           Simon Property Group
    Simon Property Group
                                           Attn: General Counsel
    Attn: General Counsel
8                                          PHONE:                                   Landlord                                                          $949,286.90
    225 W Washington Street
                                           FAX: (317) 263-2339
    Indianapolis, IN 46204-3438
                                           EMAIL: jhermesch@simon.com


    Smart Chain Enterprises
    Attn: General Counsel                  Smart Chain Enterprises
    9/F, Sing Shun Centre                  Attn: General Counsel
9   495 Castle Peak Road                   PHONE: (852) 2327-6778                     Trade                                                           $874,564.63
    Cheung Sha Wan                         FAX: (852) 2320-8363
    Kowloon                                EMAIL: banny.yu@hanbo.com
    Hong Kong


   Seyfarth Shaw, LLP                      Seyfarth Shaw, LLP
   Attn: General Counsel                   Attn: General Counsel
                                                                                   Professional
10 1075 Peachtree St, N.E.                 PHONE: (404) 885-1500                                      C/U/D                                          Unliquidated
                                                                                     Services
   Suite 2500                              FAX:
   Atlanta, GA 30309                       EMAIL: ahough@seyfarth.com




Official Form 204                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
                                          Case 19-12256                Doc 1      Filed 10/21/19        Page 10 of 23
Debtor Destination Maternity, et al.                                                                     Case number (if known) ____________
                Name

    Name of creditor and                  Name, telephone number                Nature of          Indicate if   Amount of claim
    complete mailing address,             and email address of                  claim               claim is     If the claim is fully unsecured, fill in only
                                                                                (for example,                    unsecured claim amount. If claim is
    including zip code                    creditor contact                                        contingent,
                                                                                trade debts,                     partially secured, fill in total claim amount
                                                                                                 unliquidated,
                                                                                bank loans,                      and deduction for value of collateral or
                                                                                                  or disputed
                                                                                professional                     setoff to calculate unsecured claim.
                                                                                services, and
                                                                                                                 Total            Deduction        Unsecured
                                                                                government
                                                                                                                 claim, if        for value of     claim
                                                                                contracts)
                                                                                                                 partially        collateral or
                                                                                                                 secured          setoff
                                          Brookfield Properties
   Brookfield Properties                  Attn: General Counsel
   Attn: General Counsel                  PHONE: (212) 417-7000
11 250 Vesey Street                       FAX:                                     Landlord                                                          $657,963.42
   15th Floor                             EMAIL:
   New York, NY 10281                     ladamczykandrea@brookfieldpropertie
                                          sretail.com


   Merkle, Inc.                           Merkle, Inc.
   Attn: Kim Drinker                      Attn: Kim Drinker
12 7001 Columbia Gateway Drive            PHONE: (443) 542-4016                      Trade                                                           $574,865.52
                                          FAX:
   Columbia , MD 21046                    EMAIL: kdrinker@merkleinc.com


   Union King Enterprises
                                          Union King Enterprises
   Attn: General Counsel
                                          Attn: General Counsel
   Flat / RM 201, 2/F Lee Wai
                                          PHONE: (852) 9555-9818
13 Commercial Building                                                               Trade                                                           $551,916.23
                                          FAX:
   1-3 Hart Avenue , Tsim Sha Tsui
                                          EMAIL:
   Kowloon
                                          ravindran.cs1@unionkingcorp.com
   Hong Kong


                                          Cadwalader, Wickersham & Taft LLP
   Cadwalader, Wickersham & Taft LLP
                                          Attn: General Counsel
   Attn: General Counsel                                                          Professional
14                                        PHONE: (212) 504-6009                                      C/U/D                                          Unliquidated
   200 Liberty Street                                                               Services
                                          FAX: (212) 504-6666
   New York, NY 10281
                                          EMAIL: andre.mentes@cwt.com



   Asia Creative Limited/Dora Lau
                                          Asia Creative Limited/Dora Lau
   Attn: General Counsel
                                          Attn: General Counsel
   38/F, Office Tower, Convention Plaza
15                                        PHONE: (852) 2882-2411                     Trade                                                           $441,081.56
   1 Harbour Road
                                          FAX: (852)-2419-2628
   Wanchai
                                          EMAIL: dora@doralinc.com
   Hong Kong


   Furi Design
   Attn: General Counsel                  Furi Design
   Dongguzhan Village                     Attn: General Counsel
16 Xiashuang Town                         PHONE: (514) 908-7224                      Trade                                                           $411,771.00
   Chengyang District                     FAX: (514) 908-7225
   Qingdao                                EMAIL: steven@furidesign.com
   China


   Parasuco USA
                                          Parasuco USA
   Attn: General Counsel
                                          Attn: General Counsel
   c/o Joe Barreca
17                                        PHONE: (514) 334-0888                      Trade                                                           $396,060.62
   530 Seventh Avenue
                                          FAX: (514) 334-9833
   Suite 2705
                                          EMAIL: jbarreca@parasuco.com
   New York, NY 10018




Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
                                         Case 19-12256                 Doc 1     Filed 10/21/19         Page 11 of 23
Debtor Destination Maternity, et al.                                                                    Case number (if known) ____________
                 Name

    Name of creditor and                 Name, telephone number                Nature of         Indicate if   Amount of claim
    complete mailing address,            and email address of                  claim              claim is     If the claim is fully unsecured, fill in only
                                                                               (for example,                   unsecured claim amount. If claim is
    including zip code                   creditor contact                                       contingent,
                                                                               trade debts,                    partially secured, fill in total claim amount
                                                                                               unliquidated,
                                                                               bank loans,                     and deduction for value of collateral or
                                                                                                or disputed
                                                                               professional                    setoff to calculate unsecured claim.
                                                                               services, and
                                                                                                               Total            Deduction        Unsecured
                                                                               government
                                                                                                               claim, if        for value of     claim
                                                                               contracts)
                                                                                                               partially        collateral or
                                                                                                               secured          setoff

                                         Google, LLC
   Google, LLC
                                         Attn: General Counsel
   Attn: General Counsel
18                                       PHONE: (650) 253-0000                     Trade            U                                             Unliquidated
   1600 Amphitheatre Parkway
                                         FAX: (650) 253-0001
   Mountain View, CA 94043
                                         EMAIL: hkeklik@google.com



   Boutique Global
                                         Boutique Global
   Attn: General Counsel
                                         Attn: General Counsel
   Plot No. 27, Mathura Road
19                                       PHONE: 919810-358-181                     Trade                                                           $308,189.25
   Sector 27C Faridabad
                                         FAX:
   Haryana 121003
                                         EMAIL: ajeet@boutique-glb.in
   India


   Amw Vietnam Company Ltd.
                                         Amw Vietnam Company Ltd.
   Attn: General Counsel
                                         Attn: General Counsel
   B33/II & 34/II 2B ST Vinh LOC IP
20                                       PHONE: 8428-37653-264                     Trade                                                           $289,656.07
   Binh Tan Dist
                                         FAX: 8428-37653-267
   Ho Chi Minh City
                                         EMAIL: stephen@tsfashionsvn.com
   Vietnam


   KSK Pvt Label
   Attn: General Counsel                 KSK Pvt Label
   Dongguzhan Village                    Attn: General Counsel
21 Xiashuang Town                        PHONE: (702) 751-0884                     Trade                                                           $265,673.30
   Chengyang District                    FAX: (702) 751-6787
   Qingdao                               EMAIL: rick@articlesofsociety.com
   China


                                         Imagine! Print Solutions
   Imagine! Print Solutions
                                         Attn: General Counsel
   Attn: General Counsel
22                                       PHONE: (952) 903-4400                     Trade                                                           $241,424.70
   1000 Valley Park Drive
                                         FAX:
   Minneapolis, MN 55379
                                         EMAIL: info@imagineps.com




   National Maintenance Services, Inc.   National Maintenance Services, Inc.
   Attn: General Counsel                 Attn: General Counsel
23 12 South Dixie Highway                PHONE:                                    Trade                                                           $240,134.82
   Unit #3                               FAX: (561) 253-2419
   Lake Worth, FL 33460                  EMAIL: cfrantz@nationalmaintsvc.com



   Haines-Center, Florence LLC
                                         Haines-Center, Florence LLC
   Attn: General Counsel
                                         Attn: General Counsel
   Whitesell Construction Co. Inc.
24                                       PHONE: (856) 764-2600                    Landlord                                                         $234,839.47
   One Underwood Court
                                         FAX: (856) 764-8963
   Suite 100
                                         EMAIL:
   Delran, NJ 08075




Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
                                       Case 19-12256              Doc 1       Filed 10/21/19       Page 12 of 23
Debtor Destination Maternity, et al.                                                                Case number (if known) ____________
                Name

    Name of creditor and               Name, telephone number               Nature of         Indicate if   Amount of claim
    complete mailing address,          and email address of                 claim              claim is     If the claim is fully unsecured, fill in only
                                                                            (for example,                   unsecured claim amount. If claim is
    including zip code                 creditor contact                                      contingent,
                                                                            trade debts,                    partially secured, fill in total claim amount
                                                                                            unliquidated,
                                                                            bank loans,                     and deduction for value of collateral or
                                                                                             or disputed
                                                                            professional                    setoff to calculate unsecured claim.
                                                                            services, and
                                                                                                            Total            Deduction        Unsecured
                                                                            government
                                                                                                            claim, if        for value of     claim
                                                                            contracts)
                                                                                                            partially        collateral or
                                                                                                            secured          setoff

                                       Supplyone, Inc.
   Supplyone, Inc.
                                       Attn: General Counsel
   Attn: General Counsel
25                                     PHONE: (856) 625-0106                    Trade                                                           $231,375.58
   11 Campus Blvd
                                       FAX:
   Newton Square, PA 19073
                                       EMAIL: nbrowne@supplyone.com




                                       Cybersource Corporation
   Cybersource Corporation
                                       Attn: General Counsel
   Attn: General Counsel
26                                     PHONE: (650) 432-7350                    Trade                                                           $227,066.70
   901 Metro Center Blvd
                                       FAX: (650) 286-6641
   Foster City, CA 94404
                                       EMAIL: njorgens@visa.com



   Orient Craft Limited
                                       Orient Craft Limited
   Attn: General Counsel
                                       Attn: General Counsel
   Plot No. 80P, Sector-34
27                                     PHONE: 0124-4511300                      Trade                                                           $226,254.71
   Near Hero Honda Chowk
                                       FAX: 0124-4511330
   Gurgaon 122001
                                       EMAIL:
   India



                                       Everyday Health Media, Ll
   Everyday Health Media, Ll
                                       Attn: General Counsel
   Attn: General Counsel
28                                     PHONE: (413) 473-0038                    Trade                                                           $218,074.81
   4 Marshall S.
                                       FAX: (413) 346-6134
   North Adams, MA 01247
                                       EMAIL: jmoran@everydayhealthinc.om




                                       Sodexo Inc. & Affiliates
   Sodexo Inc. & Affiliates
                                       Attn: General Counsel
   Attn: General Counsel
29                                     PHONE: (330) 470-2552                    Trade                                                           $192,166.99
   3847 Crum Rd.
                                       FAX: (330) 270-2552
   Youngstown, OH 44515
                                       EMAIL: heather.latone@sodexo.com




   Westfield Corporation               Westfield Corporation
   Attn: General Counsel               Attn: General Counsel
30 4905 Old Orchard Center             PHONE: (310) 575-5942                   Landlord                                                         $186,814.53
   Suite 066                           FAX:
   Skokie, IL 60077                    EMAIL: patricia.ross@urw.com




Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
                       Case 19-12256           Doc 1      Filed 10/21/19        Page 13 of 23



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                             )
    In re:                                                   )     Chapter 11
                                                             )
    DESTINATION MATERNITY CORPORATION,                       )     Case No. 19-______ (___)
                                                             )
                              Debtor.                        )
                                                             )

                                     LIST OF EQUITY SECURITY HOLDERS1

                                                                                                    Percentage of
               Equity Holder                            Address of Equity Holder
                                                                                                     Equity Held2
                                              9B, Boulevard Du Prince Henri
    Yeled Invest S.A.                                                                                    13.4%
                                              Luxembourg N4 L-1724
                                              150 S. Fifth Street
    Disciplined Growth Investors, Inc.                                                                    8.9%
                                              Minneapolis, Minnesota 55402
                                              347 Lukes Wood Road
    Nathan G. Miller                                                                                      6.6%
                                              New Canaan, Connecticut 06840
                                              745 Fifth Avenue
    Royce and Associates, LP                                                                              5.4%
                                              New York, New York 10151
                                              800 Third Avenue
    Renaissance Technologies LLC                                                                          5.1%
                                              New York, New York 10022




1      This list reflects holders of five percent or more of Destination Maternity Corporation’s common stock. This list
       serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
       Bankruptcy Procedure. By the Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to (A) File a
       Consolidated List of Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor, (B) File a
       Consolidated List of the Debtors’ Thirty Largest Unsecured Creditors, (C) Redact Certain Personally Identifiable
       Information for the Debtors’ Employees, and (D) Waive the Requirement to File Equity Lists and Modify Equity
       Holder Notice Requirements, and (II) Granting Related Relief filed contemporaneously herewith, the debtor is
       requesting a waiver of the requirement under rule 1007 to file a list of all of its equity security holders.

2      All amounts reflected herein represent percentage of common stock held. Destination Maternity Corporation does
       not currently have any other classes of stock outstanding.
                  Case 19-12256         Doc 1      Filed 10/21/19       Page 14 of 23



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 DESTINATION MATERNITY CORPORATION,                   )    Case No. 19-______ (___)
                                                      )
                          Debtor.                     )
                                                      )

                               CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:


                     Shareholder                            Approximate Percentage of Shares Held

 Yeled Invest S.A.                                                            13.9%
                       Case 19-12256                  Doc 1          Filed 10/21/19        Page 15 of 23



    Fill in this information to identify the case and this filing:

   Debtor Name          Destination Maternity Corporation

   United States Bankruptcy Court for the:                                         District of Delaware
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration that
is not included in the document, and any amendments of those documents. This form must state the individual’s
position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money
or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



            Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent
          of the partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the
          information is true and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
            Insiders (Official Form 204)
      ☒     Other document that requires a declaration: List of Equity Security Holders, Corporate Ownership
            Statement, and Certification of Creditor Matrix

    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on

                                       10/21/2019                                /s/ Dave Helkey
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Dave Helkey
                                                                                 Printed name
                                                                                 Chief Financial Officer
                                                                                 Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors
                 Case 19-12256       Doc 1     Filed 10/21/19     Page 16 of 23



                              OMNIBUS WRITTEN CONSENT

                                        October 20, 2019

       The undersigned, being all of the members of the Board of Directors or the Member (as
such term is defined in the applicable Governing Documents), as applicable (each, a “Governing
Body”), of the applicable entity listed on Annex I attached hereto (each, a “Company,” and
together, the “Companies”), hereby take the following actions and adopt the following resolutions
pursuant to the bylaws, limited liability company agreement, or similar governing document, as
applicable (in each case as amended or amended and restated, the “Governing Documents”) of
each Company and the laws of the state of formation of each Company as set forth next to each
Company's name on Annex I;

                                     CHAPTER 11 FILING

       WHEREAS each Governing Body has considered certain materials presented by each
Company’s management and financial and legal advisors, including, but not limited to, materials
regarding the liabilities and obligations of each Company, its liquidity, strategic alternatives
available to it, and the effect of the foregoing on each Company’s business, and has had adequate
opportunity to consult such persons regarding the materials presented, obtain additional
information, and to fully consider each of the strategic alternatives available to each Company;
and

        WHEREAS each Governing Body has had the opportunity to consult with each
Company’s management and the financial and legal advisors and consider each of the strategic
alternatives available to each Company.

       NOW, THEREFORE, BE IT RESOLVED that in the judgment of each Governing
Body, it is desirable and in the best interests of each Company, that each Company shall be, and
hereby is, authorized to file, or cause to be filed, voluntary petitions for relief (the “Chapter 11
Cases”) under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in a court of proper jurisdiction (the “Bankruptcy Court”) and any other petition for relief
or recognition or other order that may be desirable under applicable law in the United States; and

       FURTHER RESOLVED that each Company’s appointed officers (collectively,
the “Authorized Signatories”), acting alone or with one or more other Authorized Signatories be,
and each of them hereby is authorized, empowered, and directed to execute and file on behalf of
each Company all petitions, schedules, lists, and other motions, papers, or documents as necessary
to commence the Chapter 11 Cases and obtain chapter 11 relief, and to take any and all action that
they deem necessary or proper to obtain such relief, including, without limitation, any action
necessary to maintain the ordinary course operation of each Company’s businesses.

                 CASH COLLATERAL AND ADEQUATE PROTECTION

       WHEREAS each Company is party to that certain amended and restated senior secured
revolving credit facility (the “Prepetition ABL Credit Agreement”), dated as of March 25, 2016,
providing access to a credit facility with the lenders party thereto and Wells Fargo Bank, N.A., as
administrative agent (the “Prepetition ABL Agent”), pursuant to which the lenders party thereto
                 Case 19-12256        Doc 1    Filed 10/21/19      Page 17 of 23



have made certain loans and financial accommodations available to the Companies (as may be
amended from time to time, the “Prepetition ABL Facility”);

        WHEREAS each Company is party to that certain term loan credit agreement
(the “Prepetition Term Loan Agreement”), dated as of February 1, 2018, providing access to a
credit facility with the lenders party thereto and Pathlight Capital, LLC, as administrative agent
(the “Prepetition Term Loan Agent”), pursuant to which the lenders party thereto have made
certain loans and financial accommodations available to the Companies (as may be amended from
time to time, the “Prepetition Term Loan Facility”);

        WHEREAS each Company will obtain benefits from the use of collateral, including cash
collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the “Cash Collateral”),
which is security for certain prepetition secured lenders (collectively, the “Prepetition Secured
Lenders”) under the Prepetition ABL Facility and Prepetition Term Loan Facility.

       NOW, THEREFORE, BE IT FURTHER RESOLVED that in order to use and obtain
the benefits of the Cash Collateral, and in accordance with section 363 of the Bankruptcy Code,
the Companies will provide certain adequate protection to the Prepetition Secured Lenders
(the “Adequate Protection Obligations”), as documented in the proposed interim and final orders
(the “Cash Collateral Orders”) and submitted for approval to the Bankruptcy Court;

       FURTHER RESOLVED that the Company, as debtor and debtor in possession under the
Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations and
to undertake any and all related transactions on substantially the same terms as contemplated under
the Cash Collateral Orders;

        FURTHER RESOLVED that each of the Authorized Signatories be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, the Company to seek
approval of the use of cash collateral pursuant to the Cash Collateral Orders, and, to the extent
applicable to the Company, any Authorized Signatory be, and hereby is, authorized, empowered,
and directed to negotiate, execute, and deliver any and all agreements, instruments, or documents,
by or on behalf of the Company, as necessary or advisable to implement the Cash Collateral
Orders, including providing for adequate protection to the Prepetition Secured Lenders in
accordance with section 363 of the Bankruptcy Code, as well as any additional or further
agreements for the use of cash collateral in connection with the Company’s Chapter 11 Cases,
which agreement(s) may require the Company to grant adequate protection and security interests
to the Prepetition Secured Lenders and each other agreement, instrument, or document to be
executed and delivered in connection therewith, by or on behalf of the Company pursuant thereto
or in connection therewith, all with such changes therein and additions thereto as any Authorized
Signatory, in his absolute discretion approves, such approval to be conclusively evidenced by the
taking of such action or by the execution and delivery thereof; and

        FURTHER RESOLVED that each of the Authorized Signatories be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, the Company to execute,
deliver, and file any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions, and extensions of the Cash Collateral Orders or to take any other
action which shall in his/her or their absolute discretion be necessary, desirable, proper, or

                                                 2
                 Case 19-12256        Doc 1    Filed 10/21/19      Page 18 of 23



advisable to give effect to the foregoing resolutions, which determination shall be conclusively
evidenced by his/her, or their execution thereof.

                             RETENTION OF PROFESSIONALS

        NOW, THEREFORE, BE IT FURTHER RESOLVED that each of the Authorized
Signatories be, and they hereby are, authorized and directed to employ the following professionals
on behalf of each Company: (a) the law firm of Kirkland & Ellis LLP and Kirkland & Ellis
International LLP, as general bankruptcy counsel, (b) the law firm of Landis, Rath & Cobb LLP,
as local counsel, (c) Greenhill & Co., Inc., as investment banker and financial advisor, (d) Berkeley
Research Group, LLC, as restructuring advisor, (e) KPMG LLP, as tax restructuring advisor, (f)
Prime Clerk LLC, as notice and claims agent, (g) Hilco Streambank LLC, as intellectual property
advisor, (h) Gordon Brothers Retail Partners, LLC, as “store closing” consultant, (i) and any other
legal counsels, accountants, financial advisors, restructuring advisors or other professionals the
Authorized Signatories deem necessary, appropriate or advisable; each to represent and assist each
Company in carrying out its duties and responsibilities and exercising its rights under the
Bankruptcy Code and applicable law (including, but not limited to, the law firms filing any
pleadings and responses); and in connection therewith, each of the Authorized Signatories be, and
hereby is authorized, empowered and directed, in accordance with the terms and conditions hereof,
to execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
appropriate applications for authority to reach such services.

                APPOINTMENT OF CHIEF RESTRUCTURING OFFICER

       WHEREAS, after discussion with management and the financial and legal advisors of the
Companies regarding the retention of a Chief Restructuring Officer, the Governing Body of
Destination Maternity Corporation (the “Corporation” and, such Governing Body, the “Board”)
has determined that, in the judgment of the Board, it is desirable and in the best interests of the
Corporation that the Corporation appoint a Chief Restructuring Officer.

       NOW, THEREFORE, BE IT FURTHER RESOLVED that pursuant to Article IV,
Section 1 of the Bylaws of the Corporation, the Board hereby creates the office of Chief
Restructuring Officer (the “CRO”);

       FURTHER RESOLVED that the CRO shall have such authority with respect to the
Companies as is described in the Engagement Letter, substantially in the form annexed hereto as
Annex II, by and among the Corporation (on behalf of itself and its subsidiaries) and Berkeley
Research Group, LLC (the “Engagement Letter”);

       FURTHER RESOLVED that Robert J. Duffy is appointed to the office of CRO, to hold
such office until the earlier of his resignation or removal by the Board in accordance with the terms
and conditions of the Engagement Letter;

       FURTHER RESOLVED that the Engagement Letter is hereby approved and any of the
Authorized Signatories, acting alone or with one or more other Authorized Signatories, be, and
each of them hereby is, authorized, empowered, and directed to execute, deliver, and perform the
Corporation’s obligations under the Engagement Letter on behalf of the Corporation and in its

                                                 3
                 Case 19-12256       Doc 1     Filed 10/21/19     Page 19 of 23



name with such changes therein or additions, deletions, or modifications thereto as the Authorized
Signatory signing the same may approve, such approval to be conclusively evidenced by such
Authorized Signatory’s execution and delivery of the Engagement Letter;

        FURTHER RESOLVED that the Engagement Letter, when executed and delivered, shall
be the valid obligation of, and binding on, the Corporation in the form and content in which it is
so executed; and

       FURTHER RESOLVED that Mr. Duffy shall report to the Board, and shall serve at the
pleasure and direction of the Board or any Governing Body, as applicable, in accordance with the
terms and conditions of the Engagement Letter and as set forth herein.

                                           GENERAL

        NOW, THEREFORE, BE IT RESOLVED that in addition to the specific authorizations
heretofore conferred upon the Authorized Signatories, each of the Authorized Signatories (and
their designees and delegates) be, and they hereby are, authorized and empowered, in the name of
and on behalf of each Company, to take or cause to be taken any and all such other and further
action to: execute, acknowledge, deliver, and file any and all such agreements, certificates,
instruments, and other documents; and pay all expenses, including but not limited to filing fees, in
each case as in such officer’s or officers’ judgment, shall be necessary, advisable, or desirable in
order to fully carry out the intent and accomplish the purposes of the resolutions adopted herein;

        FURTHER RESOLVED that each Governing Body has received sufficient notice of the
actions and transactions relating to the matters contemplated by the foregoing resolutions, as may
be required by the organizational documents of each Company, or hereby waive any right to have
received such notice;

        FURTHER RESOLVED that all acts, actions and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of each Company,
which acts would have been approved by the foregoing resolutions except that such acts were
taken before the adoption of these resolutions, are hereby in all respects approved and ratified as
the true acts and deeds of each Company with the same force and effect as if each such act,
transaction, agreement or certificate has been specifically authorized in advance by resolution of
each Governing Body; and

        FURTHER RESOLVED that each of the Authorized Signatories (and their designees and
delegates) be and hereby is authorized and empowered to take all actions or to not take any action
in the name of each Company with respect to the transactions contemplated by these resolutions
hereunder, as such Authorized Signatory shall deem necessary or desirable in such Authorized
Signatory’s reasonable business judgment as may be necessary or convenient to effectuate the
purposes of the transactions contemplated herein.

                                             *****




                                                 4
                Case 19-12256     Doc 1    Filed 10/21/19        Page 20 of 23



        ,1:,71(66:+(5(2)WKHXQGHUVLJQHGKDYHH[HFXWHGWKLVFRQVHQWDVRIWKHGDWHILUVW
ZULWWHQDERYH
        
        
        
                                             /s/ Eugene Davis
                                             (XJHQH'DYLV  

                                              /s/ Lisa Gavales
                                             /LVD*DYDOHV 

                                             /s/ Gregory W. Kleffner
                                             *UHJRU\:.OHIIQHU
                                             
                                             /s/ Anne-Charlotte Windal
                                             $QQH&KDUORWWH:LQGDO
                                             
                                             %HLQJDOORIWKHGLUHFWRUVRI
                                             'HVWLQDWLRQ0DWHUQLW\&RUSRUDWLRQ

       






               Case 19-12256     Doc 1   Filed 10/21/19   Page 21 of 23



    ,1:,71(66:+(5(2)WKHXQGHUVLJQHGKDYHH[HFXWHGWKLVFRQVHQWDVRIWKHGDWHILUVW
ZULWWHQDERYH

                             '(67,1$7,210$7(51,7<&25325$7,21
                                     
                             %\     /s/ Dave Helkey
                             1DPH 'DYH+HONH\
                             7LWOH &KLHI)LQDQFLDO2IILFHU
                                     
                             %HLQJWKH0HPEHURI
                             '08UEDQ5HQHZDO//&







               Case 19-12256     Doc 1   Filed 10/21/19     Page 22 of 23



    ,1:,71(66:+(5(2)WKHXQGHUVLJQHGKDYHH[HFXWHGWKLVFRQVHQWDVRIWKHGDWHILUVW
ZULWWHQDERYH


                                      /s/ Lisa Gavales
                                       /LVD*DYDOHV 

                                            /s/ Dave Helkey
                                            'DYH+HONH\
                                            
                                            %HLQJDOORIWKHGLUHFWRUVRI
                                            0RWKHUV:RUN&DQDGD,QF








               Case 19-12256        Doc 1    Filed 10/21/19   Page 23 of 23



                                            ANNEX I

                 Company                                       Jurisdiction
Destination Maternity Corporation               Delaware

Mothers Work Canada, Inc.                       Delaware

DM Urban Renewal, LLC                           New Jersey
